Furches, J.
(dissenting): Without entering at length into a discussion of the case, I will state a few of the reasons that prevent me from agreeing to the judgment of the Court. It is true-that this appeal comes up upon complaint and demurrer and therefore we can only consider the sufficiency of the complaint. But the complaint makes exhibits “A” and “B” a part of the complaint. These exhibits enable us to see the case, as I think, in its true light; and as they are a part of the complaint, they are proper subjects of consideration and review in this appeal.
The defendant M. E. Sultan is a married woman ; and as it is her property which has to pay the plaintiffs’ demand, if it is paid, it is necessary to make a case against her. This the plaintiffs try to do by exhibits “A” and “B”, under the Constitution and Section 1826 of The Gode. Before the Constitution of 1868 a married woman could make no such contract as this. But upon her marriage all her personal property became the property of her husband. He might spend it or do as he pleased with it. And it has always been my understanding that Section 6 of Article X. was put in the Constitution for her protection. , It was *102intended to secure her in the enjoyment of her own property, and to take it out of the control of (it may be) a worthless husband. Section U26 of The Code, in affirmance of the common law, provides that she shall be incapable to make any contract which will bind her real or personal property, except for necessaries, personal expenses or for the support of her family, or such as may be necessary to pay her debts existing at the time of her marriage, “without the written consent of her husband,” unless she is a free trader as hereinafter provided. Plaintiff contends that exhibit A and B show a compliance with that clause of section 1826 which allows her to make a contract with the written consent of her husband. In this I do not concur.
Por a long time the profession'thought that the husband should not only sign the contract with the wife, but he must give his express consent. But in Jones v. Craigmiles, 114 N. C., 613, it is said, if he signs the contract with his wife, it will be presumed he gave his consent. This is the furthest our Court has yet gone. But this case, in my opinion, goes a bow-shot beyond that. Here, we have a husband doing a mercantile business which he says amounts to $23,000 a year, without means of his own, upon the credit of his wife. And on the 30thday of January, 1892, he makes up a statement of his wife’s property and signs her name to it — Exhibit “A;” and on the 11th dap of February, 1892, he makes a guarantee (calls it that) guaranteeing for all time to come, if not revoked “by me or us,” “my or our” indebtediiess, to the amount of $1,500, that has been made or may hereafter be made. Plaintiff then sells defendants goods and charges them to the wife to the amount of $1,052.60, and contends that under exhibits “A” and “B” this is the contract of the wife with the written conserit of the husband. Exhibit “A” is no contract. It is a statement made by the husband as a basis of credit. *103Exbibit UB” is not tbe contract of tbe wife. Sbe does not sign it and is no party to it. It is a guarantee of the bus-band that, if bis wife does not pay tbe plaintiff, be will.
It seems to me that it is an attempt on tbe part of tbe husband to make his wife a free-trader without complying with the law (Code, Sec. 1827), and then to constitute himself her agent, and spend her estate. I do not think that Exhibits A and B are a compliance with Section 1826 • that it would be dangerous for this Court to sanction such a method as this, of turning over the estates of married women to be squandered by worthless husbands. I cannot agree to it.
Eaikoloth, C. J.: I concur in the above dissenting opinion.